Citation Nr: 0726245	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total  rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the claim.

The Board observes that the veteran also perfected an appeal 
on the issues of entitlement to service connection for 
recurrent perirectal abscess and fistua-in-ano and for an 
increased disability rating for stasis dermatitis.  However, 
he withdrew his appeal of these issues in a written statement 
received in November 2004.  38 C.F.R. § 20.204.  As such, the 
claims no longer remain in appellate status.

In June 2007, the veteran testified at a central office board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

During his June 2007 Board hearing, the veteran raised claims 
of entitlement to service connection for a digestive disorder 
and for emphysema, secondary to radiation exposure, and 
attempted to reopen his previously denied claim of 
entitlement to service connection for residuals of frostbite.  
These issues are referred to the RO for initial development 
and adjudication.

For the reasons detailed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, 
a remand is required in order to comply with the duty to 
assist.

The evidence of record includes a March 2004 Social Security 
Administration (SSA) decision, awarding the veteran 
disability benefits, based in part on his service-connected 
dermatitis of the lower extremities.  However, the veteran 
did not submit the medical records considered in the SSA 
determination.  Further, while VA has submitted one request 
for SSA records associated with the determination, the 
evidence of record indicates that such records have not yet 
been obtained.  Under the VCAA, the RO must attempt to obtain 
these records.  See 38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. 
§ 3.159(c)(1), (2); see also Tetro v. Gober, 14 Vet. App. 110 
(2000) (holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists); Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991)

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to the March 2004 determination 
awarding SSA benefits, and specifically 
request a copy of the decision and copies 
of the medical records, upon which the SSA 
based its decision.  

2.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, a 
supplemental statement of the case (SSOC) 
should be provided to the veteran.  After 
the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



